      Case: 3:17-cr-00083-WHR Doc #: 42 Filed: 04/22/19 Page: 1 of 2 PAGEID #: 271




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA                   :   CASE NO. 3:17-CR-0083-WHR-1

                Plaintiff,                  :   (Judge Walter H. Rice)

 v.                                         :
                                                MOTION TO CONTINUE HEARING
 CAMERON A. WALKER                          :

                Defendant.                  :

                                          :
           ______________________________________________________________

       Now comes Defendant, through counsel, moves this court to continue the
hearing now scheduled for April 24, 2019 at 9:30 a.m. The matter is scheduled for
sentencing but the court has not as yet ruled upon Defendant's Motion to Withdraw
Guilty Plea which was filed with this court on March 6, 2018 (at Doc. # 23). Defendant
submits that under the circumstances, it would be appropriate to continue the hearing
scheduled for April 24, 2019 to allow the court to rule on the merits of Defendant's
motion.

      WHEREFORE, Defendant moves this court for an order continuing the hearing
scheduled for April 24, 2019 at 9:30 a.m.

                                        Respectfully submitted,

                                        /s/Jeffrey R. McQuiston_________
                                        Jeffrey R. McQuiston (0027605)
                                        130 W. Second St., Ste. 1818
                                        Dayton, OH 45402-1503
                                        PHONE:         (937) 226-7529
                                        FAX:           (937) 226-1224
                                        E-MAIL:        qlaws123@aol.com
                                        Attorney for Defendant
   Case: 3:17-cr-00083-WHR Doc #: 42 Filed: 04/22/19 Page: 2 of 2 PAGEID #: 272



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of April, 2019, I electronically filed the foregoing

document with the Clerk of Court, United States District Court for the Southern District of Ohio

using the CM/ECF system which will send notification to all parties of record on the date of filing.


                                              /s/ Jeffrey R. McQuiston_____________________
                                              Jeffrey R. McQuiston




                                                 2
